STONE, C. J.
It would seem that pecuniary emolument could not have been the motive of this suit, as the amount *213involved — twenty-seven dollars — will not pay the expense of prosecuting the suit. Still, the amount claimed exceeds twenty dollars, which may be regarded as the fixed minimum of chancery jurisdiction.' — Hall v. Cannte, 22 Ala. 650.
The bill contains every necessary averment to give the Chancery Court jurisdiction of the set-off claimed. York’s fees for attendance as a witness for Campbell & Wright have become merged in the judgment Conner recovered against them, and can be collected by the sheriff, for York’s benefit, under the execution issued on that judgment. — Code of 1876, § 3140. Campbell & Wright’s set-off could not have been pleaded against York’s claim in that suit. They are, then, guilty of no laches in not seeking redress in that court. Being the owners of the set-off when their liability to York accrued, and York being insolvent, if they pay the witness fees on the execution, they are without remedy to recover them back. This gives jurisdiction to the Chancery Court.— Wood v. Steele, 65 Ala. 436. The witness certificates, not being commercial paper, and, withal, transferred after maturity, are equally liable to set-off, as if still held by York. — Carroll v. Malone, 28 Ala. 521; Ingraham v. Foster, 31 Ala. 123; Tate v. Evans, 54 Ala. 16; High on In junctions, 2d ed., 243.
Reversed, injunction reinstated, and cause remanded.